Citation Nr: 0514656	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  03-01 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether the veteran is competent to handle disbursement of 
funds.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from November 1967 to November 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating determination of a 
regional office (RO) of the Department of Veterans Affairs 
(VA). 

This matter is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

With regard to whether the veteran is competent to handle 
disbursement of funds, the Board notes that the record 
contains conflicting opinions.  In a May 2001 letter, a VA 
physician indicated that the veteran was not competent to 
manage his money and at the veteran's own request, it was 
recommend that a payee be appointed on behalf of the veteran.  
The veteran was subsequently incarcerated.  

In a letter attached to the veteran's December 2002 
substantive appeal, J. Doidge, Ph.D., who was employed at the 
facility where the veteran was incarcerated, indicated that 
prior to his incarceration, the veteran was adjudged 
incompetent to mange his own funds.  This determination was 
made because of his chronic and severe dependence of cocaine 
and alcohol.  He noted that while in prison, the veteran had 
been cooperative with treatment and that he had been 
monitored regularly by mental health staff.  Dr Doidge stated 
that to the best of his knowledge, the veteran had not abused 
drugs while in prison and that this only disciplinary 
infraction was for tattooing.  Dr. Doidge indicated that when 
the veteran was released from prison, if he remained drug 
free, he had the capacity to manage his own finances.  

The veteran was released from prison in July 2004.  In 
September 2004, the veteran was afforded a VA field 
examination for the purpose of establishing a fiduciary.  The 
field examiner found the veteran's prognosis to be good, but 
reported that the veteran was unable to handle VA funds in an 
appropriate manner.  However, the educational credentials 
(i.e. M.D., Ph.D., etc.) of the examiner were not stated, and 
the Board must therefore assume that the field examiner did 
not have the same qualifications as those who offered the 
other two opinions.

At any rate, the above-cited reports show conflicting 
opinions regarding the veteran's competency for VA purposes.  
Under the circumstances, the Board believes that a VA 
psychiatric examination is warranted.  In this regard, a 
March 2003 supplemental statement of the case shows that the 
RO was at that time considering ordering a "comprehensive 
examination" after the veteran was released from prison.  
However, it does not appear that such an examination was 
ordered. 

The Board also notes that the record does not show that a 
supplemental statement of the case was issued after the 
September 2004 VA field examination.  Appropriate action in 
this regard is necessary.  See 38 C.F.R. § 19.37 (2004). 

Additionally, the claims file includes an October 29, 2004, 
letter from the RO in which it informed the veteran that it 
was acknowledging a request for a Board hearing at the RO.  
The RO asked for the veteran to indicate his preference for 
type of hearing and further informed him that his name would 
remain on the list of those awaiting a Board hearing if he 
did not respond.  It does not appear that a response has been 
received.  However, it is also unclear from the record 
whether the veteran actually requested a Board hearing in 
connection with the issue on appeal.  Clarification is 
therefore necessary. 

Finally, it does not appear that the veteran has been 
furnished a notice letter under the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  Appropriate action in this regard is 
also necessary. 

Accordingly, this matter is REMANDED for the following 
actions:  

1.  The RO should send the veteran an 
appropriate VCAA notice letter to ensure 
compliance with 38 C.F.R. § 3.159(b)(1), 
including notice of (a) the information 
and evidence not of record that is 
necessary to substantiate his claim, (b) 
the information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide, to include all pertinent 
evidence in his possession.  See 
Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 
370 (2002).  

2.  The veteran should be afforded a VA 
psychiatric examination to determine 
whether he is competent for VA purposes.  
An opinion should be provided as to 
whether the veteran has the mental 
capacity to contract or manage his own 
affairs, including disbursement of funds 
without limitation.  The veteran's claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
provide complete detailed rationale for 
all conclusions reached.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  

4.  If the case remains denied, the RO 
should also contact the veteran and 
determine whether he desires a Board 
hearing.  If so, he should be scheduled 
for such a hearing depending on his 
stated preference. 

After completion of the above, the case should be returned to 
the Board for appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



